DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 18 December 2020, with respect to claims 1, 3, 5-18 and 20-25 have been fully considered and are persuasive.  The rejection of claims 1, 3, 5-18 and 20-25 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5-18 and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a method which will utilize both unmanned aerial imagery and terrestrial panoramic imagery to create a land survey by detecting obscured aerial views and detecting terrestrial views which comprise parts obscured from aerial view. Knowing these two pieces of data can then be used to combine and orient the obscured aerial view areas with the available and terrestrial view in a combined feature data set. How the method combines the aerial imagery with terrestrial imagery to fill in the obscured parts of aerial imagery is unique to this invention and is not taught by the prior art of record individually or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY S. LEE
Examiner
Art Unit 2486

/JIMMY S LEE/Examiner, Art Unit 2483                                                                                                                                                                                                        

/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483